Boby, J.
Appellee sued appellant in a justice of the peace court upon a written contract in terms as follows:
*84“Indianapolis, Indiana, October 9, 1903.
This agreement made and entered into between Herman Cordes and John M. Bailey, both of Marion county, Indiana, witnesseth: Said Cordes has this day employed said Bailey to assist in defending him in a suit in the Marion Circuit Court for a divorce and alimony, wherein Margaretha Cordes, his wife, is plaintiff, and Herman Cordes is defendant. And for said services said Cordes hereby agrees to pay said Bailey, as a fee, the sum of $200 at the termination of said cause in said circuit court.
Said Bailey hereby accepts said employment upon said terms. Witness the parties this ninth day of October, 1903. John M. Bailey.
H. Cordes.”
Plaintiff had judgment, and the defendant appealed to the superior court, where a special finding of facts was made, conclusion of law stated, and judgment rendered for appellee in accordance therewith for $200.
1. The first three errors assigned involve the sufficiency of the complaint; the fourth, the correctness of the conclusion of law. By statute a copy of the original instrument, which is the foundation of the action, constitutes a sufficient complaint in justices’ courts. §1529 Burns 1901, §1461 R. S. 1881. The objections to the complaint are without merit.
2. There was no error in the conclusion of law. Appellee rendered services as he was called upon tó do, and the fact that he did not go into court, that the case was disposed of by agreement between the parties without trial, was presumptively to appellant’s advantage, and did not release him from his obligation to pay his attorney as he had agreed to do.
Judgment affirmed.